—Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered September 24, 1998, convicting defendant, upon her plea of guilty, of manslaughter in the first degree, and sentencing her to a term of 8 to 16 years, unanimously affirmed.
Defendant did not preserve her challenge to the plea allocution for appellate review (see, People v Lopez, 71 NY2d 662), and we decline to review it in the interest of justice. Were we to review this claim, we would find that defendant’s factual recitation during her plea allocution was sufficient to establish her guilt of all the elements of manslaughter in the first degree, and nothing in the allocution cast any doubt on her guilt (see, People v Toxey, 86 NY2d 725).
We perceive no basis for a reduction of sentence. Concur— Andrias, J.P., Sullivan, Wallach, Rubin and Gonzalez, JJ.